Citation Nr: 1034680	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as 
skin rashes, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Cleveland, Ohio, denying 
the claim currently on appeal.  

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in June 2010.  A written 
transcript of that hearing has been prepared and incorporated 
into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for a skin disorder, claimed as skin rashes.  Specifically, the 
Veteran contends that he suffers from a skin condition as a 
result of exposure to Agent Orange.  However, as outlined below, 
additional evidentiary development is necessary before appellate 
review may proceed on this claim.  

As an initial matter, the Board notes that the Veteran was the 
recipient of the Vietnam Service Medal (VSM) and the Vietnam 
Campaign Medal (VCM).  The Veteran's personnel records indicate 
that the Veteran served in the Republic of Vietnam from December 
1967 to December 1968.  Therefore, the Veteran is presumed to 
have been exposed to herbicides since he served in Vietnam 
between January 9, 1962, and May 7, 1975.  See 38 U.S.C.A. § 
1116(f).  

The record demonstrates that the Veteran has been diagnosed with 
a number of skin conditions since his separation from active 
duty.  According to a February 1989 private medical record, the 
Veteran was suffering from a rash with hand and nail involvement.  
He was diagnosed with inflammatory icthyosis.  A November 1989 
record notes that the Veteran was suffering from a rash on his 
hand that burned a lot because of solvent.  A diagnosis of tinea 
manum was assigned at this time.  Finally, a private 
dermatopathology report from January 2007 diagnosed the Veteran 
with lichen simplex chronicus of the left hand.  The 
dermatologist noted that he would favor the interpretation of an 
irritant contact dermatitis with secondary features of lichen 
simplex chronicus.  These disorders have not been found by VA to 
be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

While the above evidence demonstrates that the Veteran has a 
current disability, there is no competent evidence of record 
linking this disorder to military service or to Agent Orange.  
The Veteran's service treatment records make no mention of a skin 
disorder.  The Veteran also denied having, or ever having had, 
skin diseases during his December 1968 separation physical.  
There is also no medical evidence demonstrating that this 
disorder manifested within one year of the Veteran's separation 
from active duty, and the record does not contain a medical 
opinion as to etiology.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  While there is no medical 
evidence in this case of a skin disorder within one year of 
separation from active duty, the Veteran has submitted numerous 
lay statements in support of his claim.  These letters, from 
individuals such as the Veteran's father, brother and wife, 
suggest that the Veteran suffered from a rash of the left hand, 
arm and forehead upon his return from Vietnam.  The Veteran also 
testified during his June 2010 hearing that he first sought 
treatment for his rash around 1970.  As a layperson, the Veteran 
is competent to testify about the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  

In summary, the record demonstrates that the Veteran suffers from 
a current skin condition and that he was exposed to Agent Orange 
during active military service.  Likewise, while there is no 
competent evidence linking the Veteran's current skin disorder to 
military service, lay statements from the Veteran and his 
relatives suggest that his skin condition may be related to 
military service due to the time of onset.  As such, the Veteran 
should be afforded the opportunity to appear for a VA examination 
so that an opinion as to etiology may be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination before an appropriate 
specialist(s) for his skin condition.  The 
Veteran's claims file and a copy of this 
remand must be made available to the examiner 
at the time of examination.  The examiner 
should indicate whether the Veteran suffers 
from a chronic skin disability, and if so, 
whether it is at least as likely as not that 
this disability manifested during, or as a 
result of, military service, to include as 
due to exposure to herbicidal agents such as 
Agent Orange.  The examiner should provide a 
complete rationale for any opinion provided, 
and this opinion should include a discussion 
of the lay evidence of record.  If the 
examiner is unable to provide the requested 
opinion, a complete explanation of why this 
is so should be provided as well.  

2.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


